      Case 2:20-cv-00440-RMP    ECF No. 9   filed 02/03/21   PageID.101 Page 1 of 11




 1   Caroline Lobdell (WSBA #38658)
     Western Resources Legal Center
 2
     9220 SW Barbur Boulevard, Suite 119-327
 3   Portland, Oregon 97219
     Tel: (503) 768-8500
 4   Fax: (503) 222-3255
     Email: clobdell@wrlegal.org
 5
     Counsel for Proposed Defendant-Intervenor
 6

 7

 8                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WASHINGTON
 9

10   WILDEARTH GUARDIANS, and
     WESTERN WATERSHEDS                          Case No. 2:20-cv-00440-RMP
11   PROJECT,
                                                 UNOPPOSED MOTION TO
12         Plaintiffs,                           INTERVENE BY S. MARTINEZ
                                                 LIVESTOCK
13
                         v.
14
     KRISTIN BAIL, Okanogan-
15   Wenatchee National Forest, Forest
     Supervisor; and U.S. Forest Service,
16

17         Defendants,

18   S. MARTINEZ LIVESTOCK, a
     Washington Corporation,
19
           Proposed Defendant-Intervenor.
20

21

22

23

24


     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 1
          Case 2:20-cv-00440-RMP    ECF No. 9   filed 02/03/21   PageID.102 Page 2 of 11




 1                                          MOTION
 2
              Pursuant to Fed. R. Civ. P. 24(a), Proposed Defendant-Intervenor S.
 3
     Martinez Livestock (“Martinez Livestock” or “Proposed Intervenor”) respectfully
 4
     moves to intervene as of right in this case. The undersigned counsel for Proposed
 5
     Intervenor has personally conferred with counsel for Plaintiffs and Federal
 6

 7   Defendants on the filing of this Motion to Intervene. Counsel for Federal

 8   Defendants do not take a position on this Motion. Counsel for Plaintiffs do not
 9
     oppose this Motion on the condition that Proposed Intervenor limit substantive
10
     briefing on a Motion for Preliminary Injunction to 20 pages (notwithstanding Table
11
     of Contents, Table of Authorities, Declarations, and Exhibits) should Plaintiffs
12
     seek one. Plaintiffs also reserve their right to seek reasonable conditions on
13

14   Proposed Intervenor’s participation during subsequent case management

15   discussions to ensure the efficient conduct of the proceedings.
16
              For the reasons set forth below, Martinez Livestock satisfies each element of
17
     Fed. R. Civ. P. 24(a) and is therefore entitled to intervene as of right.
18
              This Motion is supported by the below Memorandum of law, the
19
     Declarations of Mark Martinez and Nick Martinez (“M. Martinez Decl.” and “N.
20

21   Martinez Decl.”), and Martinez Livestock’s proposed Answer filed herewith.

22   I.       FACTUAL BACKGROUND
23
              This case challenges the Forest Service’s historic and ongoing authorization
24
     of domestic sheep grazing on seven grazing allotments (“the allotments”) in the

     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 2
      Case 2:20-cv-00440-RMP       ECF No. 9    filed 02/03/21   PageID.103 Page 3 of 11




 1   Okanogan-Wenatchee National Forest (“O-W National Forest”). See generally,
 2
     Complaint. The allotments are vital to Martinez Livestock’s domestic sheep
 3
     raising operation, as the allotments provide much needed summer pasture for the
 4
     operation and have done so since the 1970s. M. Martinez Decl. ¶¶ 10, 11.
 5
           Martinez Livestock is a multi-generational family ranching business with its
 6

 7   roots going back to the 1920s, when the grandfather of the current permittee first

 8   came to the United States as an immigrant sheepherder. M. Martinez Decl. ¶ 4.
 9
     Since then, the family business has persevered and remains headquartered in the
10
     Yakima Valley of central Washington State. M. Martinez Decl. ¶¶ 4, 5. Martinez
11
     Livestock has a longstanding history of grazing its domestic sheep on allotments in
12
     the O-W National Forest. M. Martinez Decl. ¶¶ 11, 12, 14.
13

14         Historically, family members operating as Martinez Livestock have devoted

15   nearly their entire lives raising domestic sheep, a proud tradition that continues to
16
     the present day. M. Martinez Decl. ¶¶ 2, 4 ,5, 6, 7, 8, 14; N. Martinez Decl. ¶¶ 2,
17
     3, 6, 7. Current members of Martinez Livestock grew up working in the family
18
     sheep business and plan to pass the tradition of raising domestic sheep to their
19
     future generations. M. Martinez Decl. ¶ 7; N. Martinez Decl. ¶ 5. However, the
20

21   viability and very future existence of the Martinez Livestock sheep operation is

22   threatened by Plaintiffs’ lawsuit and the requested closure of the O-W grazing
23
     allotments to domestic sheep. M. Martinez Decl. ¶¶ 3, 9, 10, 17; N. Martinez Decl.
24
     ¶¶ 3, 6, 11. The loss of domestic sheep grazing allotments in the O-W National

     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 3
      Case 2:20-cv-00440-RMP        ECF No. 9    filed 02/03/21   PageID.104 Page 4 of 11




 1   Forest is a direct threat to the multi-generational Martinez Livestock family sheep
 2
     business. M. Martinez Decl. ¶ 3, 9, 10, 17; N. Martinez Decl. ¶ 3, 11.
 3
           Martinez Livestock has significant financial, personal, aesthetic,
 4
     recreational, cultural, and historic interest in protecting its ability to continue
 5
     grazing domestic sheep in the O-W National Forest. M. Martinez Decl. ¶¶ 5, 6, 7,
 6

 7   8, 11, 13, 16, 17; N. Martinez Decl. ¶¶ 3, 4, 5, 6, 8, 11. Over the decades, Martinez

 8   Livestock has been a good steward of the public lands on which it grazes its sheep
 9
     – working closely with the Forest Service to ensure development of appropriate
10
     Annual Operating Instructions (“AOIs”), resource conservation measures, and
11
     bighorn-domestic sheep contact mitigation, in accordance with the Forest Service’s
12
     multiple-use mandate. M. Martinez Decl. ¶¶ 12, 13, 14. In fact, Martinez
13

14   Livestock has been recognized by an award from the Forest Service for its

15   exemplary rangeland management practices. M. Martinez Decl. ¶ 13.
16
           As a multi-generational family livestock business with a long history of
17
     grazing in the O-W National Forest, Martinez Livestock will bring a unique
18
     perspective born of on-the-ground decades of operating on the area at issue in this
19
     litigation. In contrast, the Federal Defendants often must balance competing
20

21   interests in cases such as this and are not capable of adequately representing the

22   direct interests and livelihood of Martinez Livestock. For example, in the past the
23
     Forest Service has pushed for closure, or restricted the grazing of domestic sheep,
24
     on Forest Service lands in order to accommodate competing multiple-use goals,

     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 4
       Case 2:20-cv-00440-RMP      ECF No. 9    filed 02/03/21   PageID.105 Page 5 of 11




 1   such as logging and wildlife management. M. Martinez Decl. ¶ 12. Whereas the
 2
     Forest Service is responsible for managing the nation’s forests to meet a diverse
 3
     array of public interests, Martinez Livestock has a more singular and particularized
 4
     interest in maintaining a viable family sheep-raising business.
 5
     II.    ARGUMENT
 6

 7         Standards for Intervention.

 8         Pursuant to Fed. R. Civ. P. 24(a)(2), a party may intervene as a matter of
 9
     right where: (1) the applicant's Motion is timely; (2) the applicant asserts an
10
     interest relating to the property or transaction which is the subject of the action; (3)
11
     the applicant is so situated that, without intervention, the disposition of the action
12
     may as a practical matter impair or impede its ability to protect that interest; and
13

14   (4) the applicant's interest is not adequately represented by the existing parties.

15   County of Orange v. Air California, 799 F.2d 535 (9th Cir. 1986), cert. denied, 480
16
     U.S. 946 (1987); United States v. City of Los Angeles, 288 F.3d 391, 397 (9th Cir.
17
     2002); Wilderness Soc. v. Forest Service, 630 F.3d 1173 (9th Cir. 2011)
18
     (Eliminating the “none but the federal defendant rule” in a NEPA case).
19
               1. This Motion is timely.
20

21         In determining whether a Motion to Intervene is timely, three factors are

22   weighed: (1) the stage of the proceeding; (2) any prejudice to the other parties; and
23
     (3) the reason for and length of any delay. County of Orange, 799 F.2d at 537.
24
     Here, the Complaint was filed on November 30, 2020. No substantive proceedings

     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 5
      Case 2:20-cv-00440-RMP        ECF No. 9   filed 02/03/21   PageID.106 Page 6 of 11




 1   have occurred, nor have the parties engaged in discovery. Thus, intervention will
 2
     not prejudice the existing parties and is timely within the meaning of Fed. R. Civ.
 3
     P. 24(a).
 4
                 2. Martinez Livestock has the requisite interest.
 5
           This prong of the intervention test is a threshold criterion, not a
 6

 7   determinative one. Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810,

 8   818 (9th Cir. 2001). The Ninth Circuit liberally construes intervention of right, see
 9
     Greene v. United States, 996 F.2d 973 (9th Cir. 1993), and has “rejected the notion
10
     that Rule 24(a)(2) requires a specific legal or equitable interest.” County of Fresno
11
     v. Andrus, 622 F.2d 436, 438 (9th Cir. 1980). Rather, the interest test is “primarily
12
     a practical guide to disposing of lawsuits by involving as many apparently
13

14   concerned persons as is compatible with efficiency and due process.” Id. (quoting

15   Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967).
16
           Martinez Livestock has interests that are directly related to the property or
17
     transaction at issue in this case. Here, Martinez Livestock has actively held
18
     grazing permits on the seven (7) O-W National Forest grazing allotments that
19
     Plaintiffs’ lawsuit targets. M. Martinez Decl. at ¶ 2. Proposed Intervenor is
20

21   directly threatened; Plaintiffs are seeking wholesale closure of allotments that

22   Martinez Livestock has, and continues, to graze. Complaint, ¶¶ 1, 117, 124.
23
     Martinez Livestock’s livelihood, and other interests (personal and recreational) are
24
     inextricably intertwined with the validity of the permits and AOIs being challenged

     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 6
      Case 2:20-cv-00440-RMP        ECF No. 9    filed 02/03/21   PageID.107 Page 7 of 11




 1   by Plaintiffs. M. Martinez Decl. ¶¶ 1 – 17; N. Martinez Decl. ¶¶ 1 – 11. In
 2
     addition to the obvious significant financial interests tied to their grazing permits
 3
     and the continued availability of grazing on the allotments, the Martinez family has
 4
     longstanding cultural, historical, aesthetic, recreational, and conservation-related
 5
     interests in domestic sheep grazing on the O-W National Forest. Id.
 6

 7             3. Without intervention, the disposition of the action will impair or
                  impede Martinez Livestock’s ability to protect its interests.
 8
           As described above, Martinez Livestock has significant financial, cultural,
 9
     historical, aesthetic, recreational, and conservation-related interests in the
10

11   allotments and its grazing permits. This litigation threatens to drive Martinez

12   Livestock out of the domestic sheep livestock business. M. Martinez Decl. ¶ 3, 9,
13   10, 17; N. Martinez Decl. ¶ 3, 5, 6, 11. It is only through intervention in this case
14
     that Martinez Livestock can protect its interests in the use of its grazing permits
15
     and its other financial, cultural, historic, and aesthetic interests in the public lands.
16
           Closing the O-W National Forest allotments to domestic sheep grazing will
17

18   foreclose Martinez Livestock’s ability to follow its long-time summer grazing

19   schedule and deny access to much needed forage for its livestock. Martinez
20   Livestock has worked collaboratively with the Forest Service over multiple
21
     decades to develop the grazing schedules and AOIs for the O-W National Forest
22
     allotments. M. Martinez Decl. ¶¶ 12 – 14. These grazing schedules were created in
23
     accordance with Forest Service research and environmental considerations over the
24


     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 7
      Case 2:20-cv-00440-RMP       ECF No. 9    filed 02/03/21   PageID.108 Page 8 of 11




 1   years to facilitate responsible use and conservation of the allotments, including
 2
     mitigation of bighorn sheep concerns. M. Martinez Decl. ¶¶ 11 – 14. If Plaintiffs’
 3
     are successful, they will eliminate Martinez Livestock’s ability to continue its
 4
     responsible grazing regime, thereby threatening Martinez Livestock’s livelihood.
 5
     Id. at ¶¶ 9,10. Of significance, Plaintiffs directly and pejoratively implicate the
 6

 7   Martinezes’ conduct. See Complaint, ¶¶ 92, 93. Of course, Martinez Livestock is

 8   in the best position to put such allegations in context, particularly given the
 9
     referenced incidents did not occur on the public land at issue in this litigation. N.
10
     Martinez Decl. ¶¶ 9, 10.
11
               4. Martinez Livestock’s interest is not adequately represented by the
12                existing parties.
13
           Martinez Livestock is not adequately represented by the Forest Service.
14
     Martinez Livestock is a private family-owned and operated business. In contrast,
15
     Federal Defendant is a public governmental agency subject to a variety of
16

17   competing mandates and public interests and cannot advocate on behalf of

18   Martinez Livestock’s unique and distinct interests as a family business. An
19   “applicant-intervenor’s burden in showing inadequate representation is minimal: it
20
     is sufficient to show that representation may be inadequate.” Forest Conservation
21
     Council v. U.S. Forest Serv., 66 F.3d 1489, 1498 (9th Cir. 1995). Additionally,
22
     “(1) the interests of the existing parties are such that they would undoubtedly make
23

24   all of the non-party's arguments; (2) the existing parties are capable of and willing


     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 8
      Case 2:20-cv-00440-RMP      ECF No. 9    filed 02/03/21   PageID.109 Page 9 of 11




 1   to make such arguments; and (3) the non-party would offer no necessary element
 2
     to the proceeding that existing parties would neglect.” Southwest Ctr. for
 3
     Biological Diversity v. Babbitt, 150 F.3d 1152, 1153-54 (9th Cir. 1998).
 4
           Federal Defendants will not undoubtedly make all of Martinez Livestock’s
 5
     arguments. Federal Defendants, by the very nature of being a federal agency,
 6

 7   cannot undoubtedly be expected to make all the arguments that Martinez Livestock

 8   will make in its capacity as a privately-owned family business. The Forest Service
 9
     is responsible for managing National Forest System lands according to a multiple-
10
     use mandate that meets a range of natural resource needs in the public interest. By
11
     contrast, Martinez Livestock has a narrower interest in their livestock permits and
12
     continuance of its grazing regime and family-owned business. As an example, the
13

14   Forest Service has, in the past, already recommended reductions in Martinez

15   Livestock’s grazing authorizations due to bighorn sheep concerns. M. Martinez
16
     Decl. ¶ 14. Martinez Livestock has first-hand knowledge of the nature and extent
17
     of its efforts to address bighorn sheep concerns vis à vis domestic sheep. M.
18
     Martinez Decl. ¶¶ 13, 14.
19
           As mentioned above, Plaintiff’s Complaint contains unfair allegations that
20

21   Martinez Livestock is in the best position to explain, should this Court somehow

22   consider the allegation pertaining to the death of a bighorn sheep on private land
23
     relevant to this case. Martinez Livestock’s interests are distinct from those of the
24
     Federal Defendant and only through intervention on its own behalf would Martinez

     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 9
      Case 2:20-cv-00440-RMP     ECF No. 9    filed 02/03/21   PageID.110 Page 10 of 11




 1   Livestock receive fair representation. M. Martinez Decl. ¶ 17; N. Martinez Decl. ¶
 2
     11. A prohibition on domestic sheep grazing on seven of the nine O-W National
 3
     Forest grazing allotments utilized by Martinez Livestock would have potentially
 4
     devastating detrimental effects on the financial viability of the Martinez Livestock
 5
     family business. M. Martinez Decl. ¶¶ 3, 9, 10; N. Martinez Decl. ¶¶ 5, 6, 11.
 6

 7   The Federal Defendant will not be put out of business as a domestic sheep

 8   operator, as Martinez Livestock fears will be the case if its domestic sheep grazing
 9
     allotments are no longer available for use. Id.
10
     III. CONCLUSION
11
           Having fully satisfied the requirements of FRCP 24(a), Proposed Intervenor
12
     Martinez Livestock respectfully requests that the Court grant Martinez Livestock’s
13

14   Unopposed Motion to Intervene.

15   DATED: February 3, 2021
16
                                     WESTERN RESOURCES LEGAL CENTER
17
                                     /s/ Caroline Lobdell
18                                   Caroline Lobdell, WSBA #38658
                                     clobdell@wrlegal.org
19                                   9220 SW Barbur Blvd., Suite 119-327
                                     Portland, Oregon 97219
20
                                     Telephone: (503) 768-8500
21                                   Fax: (503) 222-3255

22

23

24


     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 10
      Case 2:20-cv-00440-RMP     ECF No. 9   filed 02/03/21   PageID.111 Page 11 of 11




 1
                             CERTIFICATE OF SERVICE
 2
     I HEREBY CERTIFY that on the 3rd day of February, 2021, I filed the foregoing
 3
     UNOPPOSED MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK
 4   electronically through the CM/ECF system, which caused the following parties or
     counsel to be served by electronic means, as more fully reflected on the Notice of
 5   Electronic Filing:
 6
     Elizabeth Potter          Lauren M. Rule
 7   epotter@advocateswest.org lrule@advocateswest.org

 8   John Drake                    Jessica Pilgrim
     John.Drake2@usdoj.gov         Jessica.Pilgrim@usdoj.gov
 9

10
     AND I FURTHER CERTIFY that all parties are registered participants of the
11   CM/ECF system.

12
     /s/ Caroline Lobdell
13
     Caroline Lobdell (WSBA #38658)
14   Western Resources Legal Center
     9220 SW Barbur Boulevard, Suite 119-327
15   Portland, Oregon 97219
     Tel: (503) 768-8500
16   Fax: (503) 222-3255
     Email: clobdell@wrlegal.org
17

18   Counsel for Proposed Defendant-Intervenor

19

20

21

22

23

24


     MOTION TO INTERVENE BY S. MARTINEZ LIVESTOCK – Page 11
